Citation Nr: 0624234	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  05-02 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for dental disorders.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, which denied the benefit sought on appeal.   
Subsequently, the case was transferred to the RO in 
Pittsburgh, Pennsylvania.

The Board notes that the veteran's original claim on appeal 
included the issues of entitlement to service connection for 
(1) hypertension, (2) myopia, (3) back strain, (4) 
degenerative joint disease of hands and fingers, (5) 
bilateral ankle condition, and (6) peripheral neuropathy; 
each claimed as secondary to service-connected diabetes 
mellitus.  However, the veteran withdrew these issues from 
his appeal in a written statement received by the regional 
office (RO) in May 2005.  38 C.F.R. § 20.204 (2005).  
Consequently, these matters are no longer a subject for 
current appellate consideration.


FINDING OF FACT

The veteran's dental disorders are etiologically related to 
his service-connected diabetes mellitus.


CONCLUSION OF LAW

The veteran's dental disorders are proximately due to his 
service-connected diabetes mellitus, but do not constitute a 
disability for compensation purposes.  38 C.F.R. § 3.310(a), 
3.381, 17.161 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in 
February 2004.  In that letter, the RO informed the veteran 
of the types of evidence needed in order to substantiate his 
claim of entitlement to service connection for his claimed 
dental disorders.  VA has also informed the veteran of the 
types of evidence necessary to establish such claims, the 
division of responsibility between the veteran and VA for 
obtaining that evidence, and VA requested that the veteran 
provide any information or evidence in his possession that 
pertained to such claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the veteran has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  As noted, the letter was issued in February 
2004.  Thereafter, he was afforded an opportunity to respond, 
and the RO subsequently reviewed the claim again and issued a 
statement of the case in August 2004, and a supplemental 
statement of the case in May 2005.  Under these 
circumstances, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Id; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002)

Generally, where the claim involves basic entitlement to 
service connection, the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all of the 
elements of a claim for service connection, to specifically 
include notice that a disability rating and an effective date 
will assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

However, the case here pertains to dental disabilities.  As 
explained below, for VA purposes, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease (pyorrhea) are not disabling conditions, 
and may be considered service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§ 17.161.  38 C.F.R. § 3.381.  

Therefore, even though in this decision the Board grants 
service connection for  dental disorders, such grant of 
service connection is solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment under the provisions of 38 C.F.R. § 17.161.  This 
does not entail assignment of a disability rating or 
effective date.  Therefore, any questions as to notice 
regarding the appropriate disability rating or effective date 
to be assigned are irrelevant, and moot in the instant case.  

Thus, despite any inadequate notice provided to the veteran 
on these latter two elements, the Board finds no prejudice to 
the veteran in processing with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board also finds that VA has made reasonable efforts to 
obtain relevant record adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, post-service VA and private medical records, 
and statements made by the veteran in support of his claims.

In sum, not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, but the actions taken by 
VA have essentially cured or mooted any defect in the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied, because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his appealed claims.

II.  Analysis of Service Connection Claim

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110.

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

With respect to dental disabilities, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease (pyorrhea), are not disabling conditions, 
and may be considered service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§ 17.161.  38 C.F.R. § 3.381.

A compensable rating is authorized for loss of teeth due to 
the loss of substance of the body or the maxilla or of the 
mandible when there is no loss of continuity, when the loss 
of masticatory surface cannot be restored by suitable 
prosthesis, and with loss of all the upper anterior teeth 
missing, with all of the lower anterior teeth missing, or 
with loss of all the upper and lower teeth on one side.  38 
C.F.R. § 4.150, Diagnostic Code 9913 (2005).  However, the 
rating only applies to bone loss through trauma or disease 
such as osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, since such loss 
is not considered disabling.  See Note following 38 C.F.R. 
§ 4.150, Diagnostic Code 9913 (2005).

The veteran contends that he has dental disorders resulting 
from his service-connected diabetes mellitus.  In an April 
2005 statement, Myohhei Yamaguchi, D.D.S., stated that the 
veteran had (1) periodontal disease of all teeth, with bone 
resorption of the upper jaw teeth (left upper jaw molars is 
P3) and the lower premolars is approximately 50%; (2) caries 
and root disease on the second premolar of the left lower 
jaw; and (3) protrusion of the second premolar and first 
molar on the left lower jaw and of the left upper molars.  
Dr. Yamaguchi noted treatment including extraction and 
artificial teeth implantation to replace missing teeth.  Dr. 
Yamaguchi opined that due to his diabetic condition, the 
treatment of the veteran for periodontal disease of the 
remaining teeth on the upper jaw and of the molars on the 
lower jaw was not effective, and the prognosis is that this 
condition will worsened.

In a later April 2005 statement, Jeffrey K. Miyazawa, D.D.S., 
diagnosed the veteran with unsalvageable periodontal disease 
probably exacerbated by his diabetic condition.  Dr. Miyazawa 
noted that in considering the amount of chronic infection, 
irreversible jawbone damage, doubling the veteran's risk for 
fatal heart disease, and possibly worsening his diabetes, 
that it was decided to extract the remaining teeth and 
restore the veteran with dentures.  Dr. Miyazawa noted that 
in December 2002 the veteran underwent extraction of his 
remaining teeth and received dentures.  Dr. Miyazawa 
expressed his hope that the reader understood the connection 
between diabetes and periodontal disease.

In sum, the private dentists provided opinions essentially 
that there was a correlation between the veteran's diabetes 
and his periodontal disease.  Based on the foregoing, the 
Board finds that service connection for periodontal disease 
for treatment purposes is warranted as such condition is 
secondary to his service-connected diabetes mellitus.  
However, as noted above, compensation is not payable for the 
veteran's periodontal disease.


ORDER

Service connection for dental disorders is granted solely for 
purposes of entitlement to VA outpatient dental treatment and 
examination purposes.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


